COURT OF APPEALS
                                     Thirteenth District
                             Corpus Christi – Edinburg, Texas

        Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 10th day of October, 2013. If this Judgment does not conform
to the opinion handed down by the Court in this cause, any party may file a Motion for
Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00463-CV                                         (Tr.Ct.No. 2012-DCL-140)
THE CORPORATION OF THE
PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY
SAINTS, THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS,
AND THE CORPORATION OF THE
PRESIDING BISHOP OF THE
CHURCH OF JESUS CHRIST OF
LATTER-DAY SAINTS,                                                             Appellants,
                                             v.
JOHN DOE,                                                                      Appellee.

                  On appeal to this Court from Cameron County, Texas.

                                        

                                       JUDGMENT

On petition for permissive appeal from the 103rd District Court of Cameron County, Texas,
from an amended order signed August 2, 2013. Memorandum Opinion Per Curiam.

THIS CAUSE was submitted to the Court on September 5, 2013, on the petition for
permissive appeal, the response, and the reply. These having been examined and fully
considered, it is the opinion of the Court that the petition for permissive appeal should be
denied. Accordingly, the petition for permissive appeal is hereby DENIED.

Costs of the appeal are adjudged against appellants, THE CORPORATION OF THE
PRESIDENT OF THE CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS, THE
CHURCH OF JESUS CHRIST OF LATTER-DAY SAINTS, AND THE CORPORATION OF
THE PRESIDING BISHOP OF THE CHURCH OF JESUS CHRIST OF LATTER-DAY
SAINTS. It is further ordered that this decision be certified below for observance.

                                       
                              DORIAN E. RAMIREZ, CLERK